United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0671
Issued: November 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On February 5, 2020 appellant filed a timely appeal from a January 22, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) under File No. xxxxxx879.1
The Clerk of the Appellate Boards docketed the appeal as No. 20-0671.
On June 10, 2015 appellant, then a 58-year-old general clerk, filed an occupational disease
claim (Form CA-2) alleging that on or before March 10, 2014, she sustained a prolapsed bladder
due to factors of her federal employment, specifically lifting heavy trays of mail into a four-tier
sorting machine five days a week. In a June 30, 2015 statement, appellant contended that she
sustained a uterine prolapse on September 17, 2011. She underwent surgical repair in
December 2011.
In a June 15, 2015 letter, the employing establishment noted that appellant had claimed a
September 17, 2011 uterine prolapse under OWCP File No. xxxxxx633, denied by OWCP on
April 19, 2012.
Prior to appellant’s June 10, 2015 occupational disease claim, appellant also filed two
previous claims for uterine prolapse. Under OWCP File No. xxxxxx496, she claimed a uterine
1
Appellant timely requested oral argument before the Board. See 20 C.F.R. § 501.5(b). In light of the Board’s
disposition of this appeal, the oral argument request is denied.

prolapse and pelvic relaxation syndrome with bladder leakage due to repetitive heavy lifting on or
before May 1, 2009. Under OWCP File No. xxxxxx787, appellant claimed a uterine prolapse
caused by repetitive heavy lifting on or before February 1, 2011. Under OWCP File No.
xxxxxx633, she claimed a uterine prolapse caused by heavy lifting while in the performance of
duty on September 17, 2011. OWCP denied these claims.
In a July 15, 2015 report, Dr. Shamim Y. Patel, a Board-certified obstetrician and
gynecologist, provided a status of appellant’s condition. She indicated that appellant presented
with uterine and bladder prolapse, and on December 21, 2011, underwent a robotic-assisted total
laparoscopic hysterectomy and uterosacral suspension. Dr. Patel opined that lifting 70-pound trays
for several years “can definitely contribute significantly” to prolapse of the uterus. She further
opined that postoperatively, appellant “did quite well and was fully healed.” Dr. Patel indicated
that appellant returned to work performing the same duties of lifting 70-pound trays, as much as
300 trays per night, which she opined “can again contribute to bladder prolapse.” Dr. Patel
reported that appellant returned to her office with a new onset of vaginal wall prolapse, and due to
the severity of the prolapse, she referred her for a “uro gyn” consultation. She noted that another
surgery was to be scheduled.
In an August 22, 2015 statement, appellant asserted that repetitive heavy lifting at work
during the previous several years had caused bladder and uterine prolapse.
By decision dated February 4, 2016, OWCP denied appellant’s claim. It accepted that the
March 10, 2014 employment incident occurred as alleged, however, it found that she had not
established a diagnosed medical condition causally related to the accepted employment incident,
thus the requirements had not been met for establishing an injury as defined by FECA.
In a June 22, 2016 letter, appellant requested that OWCP resend the February 4, 2016
decision. OWCP took no action on appellant’s request.
On a request form dated December 4, 2019, and postmarked December 5, 2019, appellant
requested a review of the written record by a representative of OWCP’s Branch of Hearings and
Review and submitted evidence.
By decision dated January 22, 2020, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request. It found that the request was untimely filed as it was postmarked
December 5, 2019, more than 30 days after its February 4, 2016 merit decision. After exercising
its discretion, OWCP further found that the issue in the case could equally well be addressed
through the reconsideration process.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined where
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body.2 There is extensive medical evidence in OWCP File Nos.
xxxxxx496, xxxxxx633, and xxxxxx787 regarding the claimed conditions. For a full and fair

2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

adjudication, the claims in OWCP File Nos. xxxxxx496, xxxxxx633, xxxxxx787, and xxxxxx879
must be administratively combined.
Under its procedures, OWCP has determined that cases should be administratively
combined where a new injury case is reported for an employee who previously filed an injury
claim for the same part of the body and where correct adjudication depends on cross-referencing
between files.3 This will allow OWCP to consider all relevant claim files in developing this
schedule award claim.4
Accordingly, the Board will remand the case to OWCP to administratively combine the
case records for File Nos. xxxxxx496, xxxxxx633, xxxxxx787, and xxxxxx879. Following this
and such development as deemed necessary, OWCP shall issue a de novo merit decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the January 22, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: November 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

Id. at Chapter 2.400.8(c)(1); W.W., Docket No. 19-0884 (issued June 16, 2020); L.P., Docket Nos. 18-1558,
18-1568 (issued June 21, 2019); L.S., Docket Nos. 17-1863, 17-1867, 17-1868 (issued April 18, 2018); W.S., Docket
No. 15-0969 (issued October 5, 2015); C.C., Docket No. 14-1576 (issued March 9, 2015).
4

Id.

3

